Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  
  
Appropriate correction is required.

Claim Interpretation
Regarding limitations recited in Claims 11, 14 and 16 which are directed to a manner of operating the disclosed device (e.g. “accommodates a coupling material”, “to provide space for a second connection hole”, “to provide space for a first connection hole”, etc.), it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 15-17 recites the limitation "second connection holes".  There is insufficient antecedent basis for this limitation in the claim. For the purpose of comparison to the prior art it will be assumed that the second connection holes are positively recited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 13 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yi (KR 2017-0042113A, machine translation).
Regarding claim 1, Yi discloses a battery pack comprising: a plurality of battery cells [0002]; a circuit board electrically connecting the plurality of battery cells together (connection tabs 120) [0047], the circuit board extending along a first direction and a second direction (Fig 2); and a bus bar (bus bar 150) connected to the circuit board to form a charge/discharge path [0046-0047, 0052], wherein the bus bar extends along a third direction, different from the first and second directions (in the Z3 direction).  

    PNG
    media_image1.png
    541
    705
    media_image1.png
    Greyscale

Regarding claim 2, Yi discloses the battery pack as claimed in claim 1, wherein the third direction is perpendicular to the circuit board (Fig 2).  
Regarding claim 3, Yi discloses the battery pack as claimed in claim 1, wherein the bus bar extends along the second direction (Z2) and has a dimension along the third direction (Z3) 
Regarding claim 4, Yi discloses the battery pack as claimed in claim 1, wherein the bus bar includes: a body portion extending along the second direction (first and second branch portions); and a connection portion (125) at intermittent positions along the second direction in the body portion and connected to a connection hole at a corresponding position along one side portion of the circuit board [0052].  
Regarding claim 5, Yi discloses the battery pack as claimed in claim 4, wherein the body portion and the connection portion extend along the third direction (Fig 2).  
Regarding claim 6, Yi discloses the battery pack as claimed in claim 4, wherein the connection portion is connected to a connection hole in a cell region in which the battery cell is arranged (Fig 2) [0052].  
Regarding claim 7, Yi discloses the battery pack as claimed in claim 6, wherein the bus bar further includes: a bent portion (see Figs 2-4) extending in a bent form between the body portion and the connection portion to connect the body portion outside the cell region and the connection portion inside the cell region to each other [0052].  
Regarding claim 13, Yi discloses the battery pack as claimed in claim 1, wherein the bus bar includes first and second bus bars extending along first and second side portions of the circuit board that are opposite to each other along the first direction (Figs 2 and 3).  
Regarding claims 18-20, Yi discloses the battery pack as claimed in claim 1, wherein the bus bar includes a cutout portion extending from a first end side close to an output terminal toward a second end side thereof (See annotated Fig 2 below), wherein: the cutout portion separates the first end side of the bus bar into a first region not directly connected to the output terminal and a second region directly connected to the output terminal, and the first and second regions are electrically connected to each other through a third region outside the cutout portion (See annotated Fig 2 below) and, wherein: the first region includes a connection portion of the .  


    PNG
    media_image2.png
    541
    705
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yi (KR 2017-0042113A, machine translation).
Regarding claim 14, Yi discloses the battery pack as claimed in claim 13, wherein: the battery cells are arranged in first and second rows along the first direction (Figs 2 and 3), the battery cells of first rows are toward the second side portion of the circuit board along the first direction to provide space for a first connection hole between the first rows and the first side portion of the circuit board (between cells; Figs 2 and 3), the battery cells of second rows are biased toward the first side portion of the circuit board along the first direction (staggered between the first row) with a second connection hole (125, 152) but does not explicitly teach the second connection hole between the second row and the first side portion of the circuit board.  

Regarding claim 15, Yi discloses the battery pack as claimed in claim 14, wherein the first and second bus bars are respectively connected to the first and second connection holes (bus bars on opposing sides; Fig 3) [0046].  
Regarding claim 16, Yi discloses the battery pack as claimed in claim 13, wherein: the circuit board is configured to electrically connect the plurality of battery cells in units of modules , adjacent first and second rows of battery cells forming one module (parallel modules) [0021], the battery cells of first rows are biased toward the second side portion of the circuit board along the first direction (Figs 2 and 3), and the battery cells of second rows are biased toward the first side portion of the circuit board along the first direction (Figs 2 and 3).  
Regarding claim 17, Yi discloses the battery pack as claimed in claim 16, wherein the first and second bus bars are respectively connected through the first and second connection holes to first and second polarities of the module that are different from each other [0059-0060].  




Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yi as applied to claim 4 above, and further in view of Kim et al. (US 2017/0141365).
	The teachings of Yi as discussed above are herein incorporated.
Regarding claims 8-12, Yi discloses the battery pack as claimed in claim 4, wherein: the circuit board includes a first surface facing the battery cell and a second surface opposite to the first surface along the third direction (Fig 3) with a pair of branch portions (151, 152) with a recess between them (Figs 1 and 2) but does not explicitly teach the connection portion is inserted into the connection hole in a direction facing from the first surface to the second surface of the circuit board and includes an end portion exposed from the second surface.  
Kim teaches a bus bar bolder and a side plate which are connected by a connection portion which includes a connection portion having elastic portions that matches and connects to cutout connection portions (connection hole) to allow for the absorption of a part tolerance (Figs 1 and 2) [0077-0079].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide a connection protrusions which matches to and connects through a cutout connection portions (end portion exposed form the second surface) for the bus bar connections of Yi because Kim recognizes such a connective structure allows for the absorption of part tolerances between components.

Contact/Correspondence Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hong et al. (US 2017/0256826) discloses a battery system provided with circuitry configured to connect the cells to the bus bars and placed on top of the cells [0052-0057].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727